DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren (US 2016/0179462 A1) in view of Mozer et al. (“Mozer”) (US 2013/0183944 A1).
Regarding claim 1, Bjorkengren discloses a controlling device (a device 105, para. 0012, fig. 1), comprising:
a memory (not shown in the device 105 (e.g., a user device, mobile device, tablet, computer, etc., para. 0012) having processor-readable code embodied therein;
a first communication interface (125, para. 0013);
a microphone (110, para. 0013) for receiving voice input; and
a processor (not shown in the device 105, paras. 0013-0014), coupled to the memory, the first communication interface, and the microphone for executing the processor-readable code that causes the controlling device to perform steps comprising:
receiving from a user, via the microphone, a voice data (the microphone 110 may be arranged (e.g., configured, constructed, etc.) to receive a voice command from the user, para. 0013);
using the voice data (the voice command) to identify from amongst a plurality of smart appliances (135, 140 and 145A-145C) that are associated with a plurality of speech processing services a smart appliance (cloud based voice recognition processing) to which the voice data received via the microphone is to be transmitted (the speech converter 120 may be arranged to transform the voice command into a command for the set of connected devices. In an example, to transform the voice command into the command may include the speech converter 120 to transmit the voice command to an external device and receive the command from the external device. In this example, the speech converter 120 may make use of external resources, such as cloud based voice recognition processing. In an example, the speech converter 120 may processing the voice command itself, but use an external service to translate the processed voice from an intermediate form to the device specific form of the command, para. 0019); and
transmitting, via the first communication interface (125), the voice data to the identified smart appliance for subsequent interpretation by a one of the plurality of speech processing services associated with the identified smart appliance (the voice recognition service may interpret the command and reformat the command into a machine format (e.g., a binary code, conforming character string, etc.) used or understandable to a connected device, paras. 0019 and 0031).
Bjorkengren does not specifically disclose the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services a smart appliance.
In a similar field of endeavor of device control using audio system, Mozer the plurality of smart appliances (105, 107, 109, 111 and 113, fig. 1) that are each associated with a respective one of a plurality of speech processing services a smart appliance (119, 121, 123, 125 and 127, fig. 1) (paras. 0027, 0028 and 0058-0060).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the speech processing services as taught by Mozer in the system of Bjorkengren in order to identify and analyze the voice command with less error.
Regarding claim 2, the combination of Bjorkengren and Mozer discloses a second communication interface (integrated in transceiver 125) coupled to the processing device and wherein using the voice data to identify from amongst the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services the smart appliance to which the voice data received via the microphone is to be transmitted comprises transmitting the voice data to a server (“external device” or “server” 400, fig. 4) via the second communication interface and receiving from the remote server via the second communication interface an identity of the smart appliance to which the voice data received via the microphone is to be transmitted (paras. 0020, 0040, 0046-0047, and 0057-0058 of Bjorkengren).
Regarding claims 3, 7 and 13, Bjorkengren discloses the voice data is streamed to the identified smart appliance via use of the first communication interface (125, para. 0013).
Regarding claim 4, 8 and 14, Bjorkengren discloses the voice data received via the microphone is recorded in the memory prior to being transmitted to the identified smart appliance (the user device may record the audio command, para. 0030).
Regarding claim 5, Bjorkengren discloses a method, comprising:
receiving from a user, via a microphone (110) of a controlling device (105), a voice data (a voice command) (para. 0013);
using the voice data to identify from amongst a plurality of smart appliances (135, 140 and 145A-145C) that are associated with a plurality of speech processing services a smart appliance (cloud based voice recognition processing) to which the voice data received via the microphone is to be transmitted (the speech converter 120 may be arranged to transform the voice command into a command for the set of connected devices. In an example, to transform the voice command into the command may include the speech converter 120 to transmit the voice command to an external device and receive the command from the external device. In this example, the speech converter 120 may make use of external resources, such as cloud based voice recognition processing. In an example, the speech converter 120 may processing the voice command itself, but use an external service to translate the processed voice from an intermediate form to the device specific form of the command, para. 0019);
transmitting, via a first communication interface (125) of the controlling device, the voice data to the identified smart appliance (the voice recognition service may interpret the command and reformat the command into a machine format (e.g., a binary code, conforming character string, etc.) used or understandable to a connected device, paras. 0019 and 0031);
receiving, via a second communication interface of the identified smart appliance, the voice data transmitted by the controlling device (the command may be preceded by a name for the connected device that the user wants to address, para. 0030);
transmitting, via a third communication interface of the identified smart appliance, the voice data received from the controlling device to a one of the plurality of speech processing services associated with the identified smart appliance for determining a command to be executed by the identified smart appliance (the voice recognition service may interpret the command and reformat the command into a machine format (e.g., a binary code, conforming character string, etc.) used or understandable to a connected device. In an example, the voice command may be semantically interpreted, allowing for the voice command to be less protocol-bound, para. 0031);
receiving, via the third communication interface of the identified smart appliance, the command from the one of the plurality speech processing services (the semantically interpreted voice command may provide an interim protocol that may be transformed more easily into the format required for the end devices, para. 0031); and
executing by the identified smart appliance the command (the user device may transmit the command to all the devices found in the discovery procedure of operation 320, the connected devices may try to match the received command with their own command sets, paras. 0033-0034).
Bjorkengren does not specifically disclose the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services a smart appliance.
In a similar field of endeavor of device control using audio system, Mozer the plurality of smart appliances (105, 107, 109, 111 and 113, fig. 1) that are each associated with a respective one of a plurality of speech processing services a smart appliance (119, 121, 123, 125 and 127, fig. 1) (paras. 0027, 0028 and 0058-0060).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the speech processing services as taught by Mozer in the system of Bjorkengren in order to identify and analyze the voice command with less error.
Regarding claims 6 and 12, Bjorkengren discloses using the voice data to identify from amongst the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services the smart appliance to which the voice data received via the microphone is to be transmitted comprises transmitting, via a fourth communication interface of the controlling device, the voice data and receiving, via the fourth communication interface of the controlling device, from the remote server an identity of the smart appliance to which the voice data received via the microphone is to be transmitted (the machine 400 may operate in the capacity of a server machine, a client machine, or both in server-client network environments, para. 0040. The instructions 424 may further be transmitted or received over a communications network 426 using a transmission medium via the network interface device 420 utilizing any one of a number of transfer protocols, para. 0046. Transmit the voice command to an external device; and receive the command from the external device, para. 0058).
Regarding claim 11, Bjorkengren discloses a system (a system 100 for connected device voice command support, fig. 1), comprising:
a controlling device (a device 105, para. 0012), comprising:
a first memory (not shown in the device 105 (e.g., a user device, mobile device, tablet, computer, etc., para. 0012) having first processor-readable code embodied therein;
a first communication interface (125, para. 0013);
a microphone (110, para. 0013) for receiving voice input; and
a first processor (not shown in the device 105, paras. 0013-0014), coupled to the first memory, the first communication interface, and the microphone for executing the first processor-readable code that causes the controlling device to perform steps comprising:
receiving from a user, via the microphone, a voice data (the microphone 110 may be arranged (e.g., configured, constructed, etc.) to receive a voice command from the user, para. 0013);
using the voice data (the voice command) to identify from amongst a plurality of smart appliances (135, 140 and 145A-145C) that are associated with a plurality of speech processing services a smart appliance (cloud based voice recognition processing) to which the voice data received via the microphone is to be transmitted (the speech converter 120 may be arranged to transform the voice command into a command for the set of connected devices. In an example, to transform the voice command into the command may include the speech converter 120 to transmit the voice command to an external device and receive the command from the external device. In this example, the speech converter 120 may make use of external resources, such as cloud based voice recognition processing. In an example, the speech converter 120 may processing the voice command itself, but use an external service to translate the processed voice from an intermediate form to the device specific form of the command, para. 0019); and
transmitting, via the first communication interface (125), the voice data to the identified smart appliance for subsequent interpretation by a one of the plurality of speech processing services associated with the identified smart appliance (the voice recognition service may interpret the command and reformat the command into a machine format (e.g., a binary code, conforming character string, etc.) used or understandable to a connected device, paras. 0019 and 0031);
wherein the identified smart device (e.g., 400, para. 0040) comprises:
a second memory (416) having second processor-readable code embodied therein;
a second communication interface (420);
a third communication interface (420); and
a second processor (402), coupled to the second memory, the second communication interface, and the third communication interface for executing the second processor-readable code that causes the identified smart appliance to perform steps comprising:
receiving, via the second communication interface, the voice data transmitted from controlling device (the command may be preceded by a name for the connected device that the user wants to address, para. 0030);
transmitting, via the third communication interface, the voice data received from the controlling device to a one of the plurality of speech processing services associated with the identified smart appliance for determining a command to be executed by the identified smart appliance (the voice recognition service may interpret the command and reformat the command into a machine format (e.g., a binary code, conforming character string, etc.) used or understandable to a connected device. In an example, the voice command may be semantically interpreted, allowing for the voice command to be less protocol-bound, para. 0031);
receiving, via the third communication interface, the command from the one of the plurality speech processing services (the semantically interpreted voice command may provide an interim protocol that may be transformed more easily into the format required for the end devices, para. 0031); and
executing by the identified smart appliance the command (the user device may transmit the command to all the devices found in the discovery procedure of operation 320, the connected devices may try to match the received command with their own command sets, paras. 0033-0034).
Bjorkengren does not specifically disclose the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services a smart appliance.
In a similar field of endeavor of device control using audio system, Mozer the plurality of smart appliances (105, 107, 109, 111 and 113, fig. 1) that are each associated with a respective one of a plurality of speech processing services a smart appliance (119, 121, 123, 125 and 127, fig. 1) (paras. 0027, 0028 and 0058-0060).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the speech processing services as taught by Mozer in the system of Bjorkengren in order to identify and analyze the voice command with less error.
Regarding claim 17, Bjorkengren discloses the first communication interface comprises a radio frequency transmitter (command signals are transmitted on the electrical power lines at radio frequencies using various digital and analog communication standards between control device, para. 0007 of Mozer).
Regarding claim 18, Bjorkengren discloses the first communication interface comprises an infrared transmitter (para. 0027 of Mozer).

Claims 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren in view of Mozer and further in view of Reilly et al. (“Reilly”) (Pub. No.: US 2018/0018964 A1).
Regarding claims 9 and 15, the combination of Bjorkengren and Mozer discloses using the voice data to identify from amongst the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services the smart appliance (para. 0019 of Bjorkengren).
The combination of Bjorkengren and Mozer does not specifically disclose the voice data received via the microphone is to be transmitted comprises identifying a wake-word in the voice data  and using the identified wake-word to identify from amongst the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services the smart appliance to which the voice data received via the microphone is to be transmitted.
In a similar field of the endeavor, Reilly discloses a wake-word in the voice data  and using the identified wake-word to identify from amongst the plurality of smart appliances that are each associated with a respective one of a plurality of speech processing services the smart appliance to which the voice data received via the microphone is to be transmitted (paras. 0091 and 0092).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the wake-word as taught by Reilly in the system of Bjorkengren and Mozer in order to improve accuracy in activate and processing the intended device.
Regarding claims 10 and 16, the combination of Bjorkengren, Mozer and Reilly discloses the voice data comprises a wake-word and a voice command (paras. 0091 and 0092 of Reilly).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2019/0355365 A1) disclose a method and apparatus for processing a voice command in an electronic device (fig. 7).
Chen et al. (US 2017/0133011 A1) disclose a computer-implemented method for using voice commands for one or more computing devices. The method further includes determining a first target computing device based on the intended voice command. The method further includes providing first instructions associated with the intended voice command to the first target computing device for execution (fig. 1, para. 0002).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693